Citation Nr: 1823342	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-29 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1972 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2016, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript is of record.  At the time of the hearing, the Veteran was represented by the American Legion.  However, in January 2017, he changed his representative to the North Carolina Division of Veterans Affairs.

In October 2017, the Board remanded the matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In October 2017, the Board remanded the matter to afford the Veteran a VA examination to determine the current severity of his hearing loss disability.  Although the Veteran underwent a VA examination in December 2017; that examination is inadequate for the reasons stated below.

Initially, the Board notes that it is in unclear whether the December 2017 audiogram was conducted with hearing aids as the December 2017 results are vastly different from the previous audiogram results obtained in March 2011 and November 2011.  In this regard, in March 2011, the puretone threshold average in the right ear was 45 decibels with a speech discrimination score of 88 percent and the puretone threshold average in the left ear was 55 decibels with a speech discrimination score of 94 percent and in November 2011, the puretone threshold average in the right ear was 45 decibels with a speech discrimination score of 84 percent and the puretone threshold average in the left ear was 55 decibels with a speech discrimination score of 92 percent.  In December 2017, the puretone threshold average in the right ear was 29 decibels with a speech discrimination score of 96 percent and the puretone threshold average in the left ear was 26 decibels with a speech discrimination score of 94 percent.  It appears that the December 2017 VA examination may have been conducted while the Veteran was wearing his hearing aids; therefore, he should be afforded another VA audiological examination without hearing aids.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  

2.  Upon completion of directive #1, schedule the Veteran for a VA examination to assess the current severity of his service-connected bilateral hearing loss disability.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted and reported in detail.  

The hearing test must be conducted without hearing aids.

In accordance with the latest worksheets for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.  The examiner must also address any functional impairment resulting from the hearing loss.  

The examiner should provide a detailed rationale for any expressed opinion.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

